UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 97-4841

OMADAT SINGH,
Defendant-Appellant.

Appeal from the United States District Court
for the Eastern District of Virginia, at Richmond.
James R. Spencer, District Judge.
(CR-97-34)

Submitted: March 31, 1998

Decided: May 11, 1998

Before WILKINS, LUTTIG, and MICHAEL, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

David E. Boone, Andrea C. Long, BOONE, BEALE, COSBY &
LONG, Richmond, Virginia, for Appellant. Helen F. Fahey, United
States Attorney, James B. Comey, Assistant United States Attorney,
Richmond, Virginia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Omadat Singh was convicted after a bench trial of possession with
intent to distribute more than fifty grams of crack cocaine in violation
of 21 U.S.C. § 841(a)(1) (1994). He appeals, contending that the evi-
dence was insufficient. We affirm.

I.

We take the facts in the light most favorable to the government.
See United States v. Burgos, 94 F.3d 849, 862-63 (4th Cir. 1996),
cert. denied, ___ U.S. ___, 65 U.S.L.W. 3586 (U.S. Feb. 24, 1997)
(No. 96-6868). Narcotics detectives in the City of Richmond, Vir-
ginia, patrolled the Church Hill area looking for Singh because he had
made a controlled purchase of crack cocaine from an informant earlier
in the evening. Detectives saw Singh in a rental car with a female pas-
senger, Monica Quince, and stopped him. As officers approached the
car, one of the occupants threw a package containing crack cocaine
from the front passenger window.

When officers arrested Singh, he gave them his address, and
Quince identified the apartment in which Singh lived. Officers
obtained a search warrant and found in one bedroom a pair of men's
boots that Singh's ex-girlfriend identified as being similar to a pair
Singh wore. One of the boots hid 247.6 grams of crack cocaine. Offi-
cers also found 99.2 grams of crack cocaine in the utility room adja-
cent to the kitchen, 250 grams of powder cocaine, approximately
$7800 in cash, firearms, and scales.

At trial, Quince testified that she did not throw the package con-
taining crack cocaine out of the car window. She also testified that
she had visited Singh at the apartment, he told her he lived alone, and
she saw his clothes and mail in the apartment. Quince also saw female
clothing in the apartment. Singh explained that the clothes belonged
to his ex-girlfriend, Tracy Lawrence, and were in the apartment
because she had not retrieved them and because the apartment was
leased in her name. Lawrence testified that she and her son had lived

                    2
with Singh at the apartment but that they moved to Virginia Beach.
Lawrence also stated that she gave Singh permission to live in the
apartment until he found another place to live, kept the apartment in
case her move to Virginia Beach was unsuccessful, visited the apart-
ment occasionally to pick up mail, and did not leave crack cocaine in
the apartment.

After the government presented its case-in-chief, Singh moved for
judgment of acquittal on the ground that the government failed to
prove that Singh constructively possessed the crack cocaine. The dis-
trict court denied the motion, and the defense rested without present-
ing any evidence. The district court found Singh guilty of possession
with intent to distribute crack cocaine. The court sentenced him to
168 months imprisonment to be followed by a five-year term of
supervised release. Singh timely appeals.

II.

Singh challenges the sufficiency of the evidence to support his con-
viction. When reviewing a sufficiency of the evidence claim, we will
sustain the fact finder's verdict if there is substantial evidence to sup-
port it. See Glasser v. United States, 315 U.S. 60, 80 (1942).
"[S]ubstantial evidence is evidence that a reasonable finder of fact
could accept as adequate and sufficient to support a conclusion of a
defendant's guilt beyond a reasonable doubt." Burgos, 94 F.3d at 862.

To support a conviction for possession with intent to distribute a
controlled substance, the government must show possession of the
controlled substance both knowingly and intentionally with intent to
distribute.* See United States v. Nelson, 6 F.3d 1049, 1053 (4th Cir.
1993). Possession may be actual or constructive. Constructive posses-
sion may be established by circumstantial or direct evidence and
exists when the government shows ownership, dominion, or control
over the item, see id., and knowledge of its presence. See United
States v. Bell, 954 F.2d 232, 235 (4th Cir. 1992).
_________________________________________________________________
*Singh stipulated that the amount of crack cocaine involved in the
offense evidenced an intent to distribute, and he does not challenge that
on appeal.

                     3
We find that the evidence was sufficient to convict Singh. Officers
arrested Singh after he made a controlled purchase from an informant
and was stopped in car from which a package of crack cocaine was
thrown. Singh gave the officers his address, and testimony disclosed
that Singh lived in the apartment alone. He therefore had control over
the place where the crack cocaine was seized. See Nelson, 6 F.3d at
1053. He also had knowledge of its presence because officers discov-
ered crack cocaine in a boot that was identified as being similar to a
pair Singh wore. See Bell, 954 F.2d at 235. Although Singh contends
that he did not constructively possess the crack cocaine because the
apartment was not leased to him and more than one person had access
to it, we do not weigh the evidence or judge the credibility of wit-
nesses. See United States v. Reavis, 48 F.3d 763, 771 (4th Cir. 1995);
United States v. Arrington, 719 F.2d 701, 704 (4th Cir. 1983). More-
over, circumstantial evidence is sufficient to support a guilty verdict
even though it does not exclude every reasonable hypothesis of inno-
cence. See United States v. Jackson, 863 F.2d 1168, 1173 (4th Cir.
1989).

Accordingly, we affirm Singh's conviction. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

AFFIRMED

                    4